ON REMAND FROM THE ALABAMA SUPREME COURT
PATTERSON, Judge.
Pursuant to the decision of the Alabama Supreme Court in Ex parte Smith, 554 So.2d 451 (Ala.1989), this case is remanded to the Circuit Court of Houston County with directions to conduct a post-trial hearing in accordance with Jackson v. Denno, 378 U.S. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908 (1964), to determine whether appellant’s in-culpatory statements were voluntary. Upon conclusion of the hearing, due return should be made to this court.
REMANDED WITH DIRECTIONS.
All Judges concur.
ON RETURN TO REMAND
PATTERSON, Judge.
It appears in the return to remand filed in this court on November 17, 1989, that appellant desires to abandon his appeal in this case and continue serving his sentence. It also appears that he has reached this conclusion with advice of counsel. We consider the action taken by appellant, which is reflected in the return to remand, to be a motion to dismiss this appeal. We are of the opinion that the motion should be granted and the appeal dismissed.
OPINION EXTENDED; DISMISSED.
All Judges concur.